     Case 1:17-cv-05833-DLC Document 417 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     An Order of March 2, 2021 required the New York County

District Attorney’s Office (“DANY”) to produce to defendant

Frank Esposito its written communications between DANY and Eric

Berry arising out of or related to litigation involving Berry’s

clients Norma Knopf and Michael Knopf and their adversary

Michael Sanford.   The Order also permitted DANY to submit any

such communications to this Court’s chambers email for in camera

review.

     On March 5, DANY submitted four email communications

between DANY and Berry for in camera review.       These emails

contain scheduling.   Having reviewed them, it is hereby

     ORDERED that DANY may withhold these four email

communications from its production to Esposito.

Dated:    New York, New York
          March 8, 2021
